Citation Nr: 0109780	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  95-39 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hypertensive vascular 
disease (HVD) with septal infarct. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to April 
1969.  He served in Vietnam for approximately 13 months, 
seeing combat as an infantryman, and he is the recipient of a 
Purple Heart.  

The veteran has been granted service connection for residuals 
of gunshot wounds to the right upper extremity and chest, and 
for post-traumatic stress disorder (PTSD).  Tachyarrythmia 
had been found to be a manifestation associated with PTSD and 
rated as part of PTSD.  The PTSD has been rated as 70 percent 
disabling since June 8, 1994.  He has had a total rating 
based on individual unemployability since December 1, 1996.

This appeal arises from a determination by the regional 
office (RO) that the veteran was not entitled to service 
connection for HVD with septal infarct.  The veteran had 
appealed 2 other issues.  However, in a March 1997 letter, 
the veteran withdrew his appeal for an increased rating for 
headaches and for PTSD.  


FINDINGS OF FACT

1.  The service medical records show essentially normal blood 
pressure readings, aside from 2 elevated systolic readings.  
On examination for discharge from service in April 1969, 
blood pressure was 140/90.

2.  Blood pressure readings in the late 1970's through the 
mid 1980's were intermittently elevated and were more 
consistently elevated beginning in the late 1980's.  
Essential hypertension was diagnosed in 1995.  

3.  Hypertension or HVD had its inception in service. 

4.  A septal infarction was not present in service or 
manifested after service. 

CONCLUSIONS OF LAW

1.  HVD was incurred in service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).

2.  A septal infarction was not incurred or aggravated in 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains that his HVD is caused by 
and is proximately due to his PTSD, or aggravated by his 
PTSD.  He contends that he had a "heart attack" in 1995.  

                                                            
Background

The service medical records show essentially normal blood 
pressure readings, aside from 2 elevated systolic readings.  
On examination for discharge from service in April 1969, 
blood pressure was 140/90.  

Blood pressure readings on a Department of Veterans Affairs 
(VA) examination in May 1969 and in the early and mid 1970's 
(records from St. Cloud Clinic) were within normal limits.  
Blood pressure readings from this clinic in the late 1970's 
through the mid 1980's were intermittently elevated and were 
more consistently elevated beginning in the late 1980's.  

A claim for service connection for HVD was received from the 
veteran in April 1995 in which the veteran indicated that he 
had recently received treatment for a "heart attack."  

The veteran was admitted to a VA hospital in April 1995 for 
complaints of chest pain.  Clinical studies while 
hospitalized ruled out a myocardial infarction.  The 
diagnoses were hypertension and myocardial infarction ruled 
out.  

A VA examination in July 1995 showed a 10-year history of 
hypertension and resulted in the opinion that the veteran's 
PTSD was aggravating his cardiovascular symptoms, but were 
not an etiological cause of such symptoms.  

Subsequent VA medical records contain the diagnosis of 
hypertension.  The private medical records and VA medical 
records, including VA hospitalizations in 1996, outpatient 
treatment records, and examinations in 1997, do not show any 
diagnosis of septal infarction.  

The record contains a 12-page statement from Lawrence R. 
Moss, M.D., a psychiatrist, reviewing various literature.  He 
concluded that psychosocial stress plays an important 
causative factor in the development of HVD.  He expressed the 
opinion that veterans with prisoner of war experience or PTSD 
are at increased risk for developing HVD.  

The veteran testified at a hearing at the RO in April 1996.

A VA examination in September 1997 resulted in the opinion 
that it was extremely difficult to conclude that PTSD either 
caused or aggravated a person's HVD because of the problem of 
quantification.  

In November 2000, the Board referred the case to a VA 
specialist for an opinion.  The Board requested the 
specialist to provide an opinion, based on a complete review 
of the record, concerning whether (1) HVD had its inception 
in service, (2) in the alternative, whether the veteran's HVD 
is caused by, or is etiologically related to, his PTSD, (3) 
and, if it is concluded that HVD is not caused by or 
etiologically related to the veteran's PTSD, whether the 
veteran's service connected PTSD was aggravating a nonservice 
connected HVD. 

In February 2001, the VA specialist offered an opinion that 
the veteran's essential hypertension had its inception in 
service.  He stated that "according to current opinion in 
medical literature the upper limit of completely normal blood 
pressure is below 140/90 especially in patients in the early 
stages of their life."  The specialist also expressed the 
opinion that hypertension was not etiologically related to 
PTSD, but that PTSD adversely affected its control.  

                                                            
Analysis

Service connection connotes many factors, but basically, 
these and other facts, as shown by the evidence, establishes 
that a particular injury or disease resulting in disability 
was incurred coincident with service or was aggravated 
therein.  38 C.F.R. § 3.303.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Service connection can 
also be granted for disability which is proximately due to or 
the result of a service connected disability. 38 C.F.R. 
§ 3.310. 

Effective November 20, 2000, a new law was promulgated, the 
Veterans' Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) which, in effect, amends the 
law relating to the duty to assist, and the need for notice 
to the veteran concerning searching for and obtaining 
records, substantiating claims, and completing an application 
for compensation benefits.  The law also eliminated, in 
essence, the need to establish that a claim was well 
grounded.  The law applies to all claims pending on the date 
of enactment.  Pursuant to the VCAA, there is now an expanded 
duty to assist the veteran.

In this case, the RO has met its expanded duty to assist.  By 
virtue of the statement of the case and supplemental 
statements of the case issued during the pendency of this 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The veteran was 
provided an opportunity to present evidence and arguments 
during his appeal and at his hearing.  The claims file 
contains all apparently relevant records and evidence, 
including records identified by the veteran.  Private medical 
records and VA medical records have been obtained.  The 
veteran was notified about what records were obtained.  VA 
examinations were conducted.  In view of the VA medical 
opinion obtained, further examinations are not considered 
necessary or relevant for further adjudication in this case.  

The service medical records show essentially normal blood 
pressure readings, aside from 2 elevated systolic readings.  
On examination for discharge from service in April 1969, 
blood pressure was 140/90.  While the veteran's blood 
pressure was normal for the next few years, blood pressure 
readings in the late 1970's through the mid 1980's were 
intermittently elevated and were more consistently elevated 
beginning in the late 1980's.  Essential hypertension was 
diagnosed by the VA in 1995, with a notation that there was a 
10 year history of such disability.  A VA specialist, after 
reviewing this record, expressed the opinion that the 
veteran's essential hypertension had its inception in 
service.  Accordingly, service connection for HVD is 
warranted. Watson v. Brown, supra.  As a result, the Board 
need not decide whether the veteran's PTSD caused or is 
aggravating his HVD for the grant of service connection. 

The service medical records fail to show the presence of a 
septal infarction in service.  Private medical records and VA 
medical records after service do not establish that the 
veteran had a septal infarction after service.  While the 
veteran claims that he had a "heart attack" in 1995, the 
hospital records in 1995 show that a myocardial infarction 
was specifically ruled out by clinical tests during this 
period of hospitalization.  Subsequent medical records also 
fail to demonstrate the presence of a myocardial or septal 
infarction.  

Without a finding of the existence of a disability manifested 
in service or of a current disability, service connection can 
not be granted for a septal infarction. Watson v. Brown, 
supra.  Without the finding of a current disability, service 
connection can not be granted on a secondary basis for a 
septal infarction or by way of aggravation. 38 C.F.R. § 3.310 
and See Allen v. Brown, 7 Vet.App. 439 (1995).  Of course, 
any cardiovascular complications associated with HVD which 
occur in the future may, under certain circumstances, be 
subject to service connection and compensation.  


ORDER

Service connection for a septal infarction is not warranted.  
To this extent, the benefit sought on appeal is denied.  

Service connection for HVD is established.  To this extent, 
the benefit sought on appeal is granted.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

